Citation Nr: 0941687	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance of another person, or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran is not blind in both eyes; is not a patient 
in a nursing home because of mental or physical incapacity; 
is not substantially confined to his home or immediate 
premises; the impairment resulting from the Veteran's 
disabilities is not such that he is so helpless as to be in 
need of regular aid and attendance of another person on a 
regular basis.

2.  The Veteran does not have a permanent and total 
disability, and is not bedridden or substantially confined to 
his home or immediate premises by reason of permanent 
disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of the aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letter to the Veteran dated in 
November 2003.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A.     § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his special monthly 
pension claim; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board acknowledges the RO did not provide VCAA notice 
that a disability rating and an effective date will be 
assigned if service connection is granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because the claim is being denied, no disability 
rating or effective date will be assigned on this basis, so 
not providing additional notice concerning these downstream 
elements of the claim is moot and therefore, at most, 
harmless error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees that the RO provided the Veteran with 
VCAA notice prior to the February 2004 adverse determination 
on appeal.  

With respect to the duty to assist, the RO has secured 
service treatment records, VA treatment records, and VA 
examination reports.  In addition, the Veteran has submitted 
several written personal statements.  There is no indication 
in the claims folder that the Veteran identified and 
authorized VA to obtain any additional records.  The Board 
notes that records associated with a disability determination 
by the Social Security Administration (SSA) have been 
destroyed.  

Neither the Veteran nor his representative has stated that 
any additional evidence remains outstanding.  In conclusion, 
the Board is satisfied that all relevant evidence identified 
by the Veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A. 

Special Monthly Pension Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  Aid and Attendance

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2009).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2009).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person: (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. 
§ 3.351(c) (2009).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2009).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2009).

VA treatment records show that the Veteran currently suffers 
from hypertension, diabetes mellitus, arteriosclerotic heart 
disease status post old myocardial infarction, spine 
disability, degenerative osteoarthritis of the knee, carpal 
tunnel syndrome, angina pectoris, backache, muscle disorders, 
myalgia and myositis, otitis externa, hemorrhoids, and 
anxiety disorder.   

There is no evidence that he is blind or so nearly blind.  
The record also reflects that the Veteran is not a patient in 
a nursing home because of mental or physical incapacity.  
Therefore, the Veteran needs to establish a factual need for 
aid and attendance.

VA treatment records from December 2004 note that the Veteran 
underwent a partial meniscectomy one week earlier.  In 
January 2004 he began physical therapy.  A July 2004 VA 
treatment record notes that the Veteran was ambulatory.  An 
August 2004 VA treatment record notes that the Veteran has 
refractive error, no active diabetic changes, and senile 
bilateral cataracts.  Corrected vision in each eye was 20/20.  
VA wellness clinic notes from April through September 2004 
show that the Veteran attended gym exercises.  In October 
2004 he attended aquatic therapy.  No adverse reactions were 
seen.  VA treatment records from May 2005 and November 2005 
indicate that the Veteran was ambulatory and in no apparent 
distress.  

The Veteran underwent several VA examinations in January 2004 
to assess his hypertension/heart disease, diabetes mellitus, 
right knee problems, and back problems.  None of the reports 
indicates that the Veteran is blind, hospitalized, bedridden, 
or unable to perform the activities of daily living.

The Veteran underwent a VA general medical examination in 
January 2004.  At the examination, the Veteran stated that 
during a typical day, he will attend activities of daily 
living and needs of nature by himself without assistance.  He 
may also go out to buy food alone, visit relatives, and go to 
the shopping mall.   He was noted to have a heart condition, 
low back pain magnetic resonance imaging (MRI) showed 
degenerative disc disease,  right knee problems, diabetes 
mellitus, and carpal tunnel syndrome of the left hand.  He is 
able to drive; however, his wife drove him to the VA 
examination.  He is not hospitalized and not bedridden.  The 
Veteran referred no major visual problems.  It was noted that 
he walks with adequate propulsion and balance with the aid of 
two Canadian crutches.  It was noted that the Veteran is able 
to walk for approximately one-half a kilometer at a slow pace 
with the aid of two Canadian crutches, which he uses for 
support because of low back pain and right knee pain.  He is 
able to leave his home to attend medical appointments, and go 
to the grocery store and the shopping mall, alone and 
whenever necessary.  

The report of a January 2005 VA examination notes that the 
Veteran has diagnoses of diabetes mellitus, hypertension, 
angina pectoris, backache, old myocardial infarct, and muscle 
disorder.  The Veteran reported that he drives his own car 
and that his last hospitalization was due to a cardiac 
catheterization in 1992.  He complained of consistent right 
knee pain and left leg pain with associated weakness and pain 
that radiates to the distal extremity.  He indicated that he 
needs a ramp in his home due to back problems.  He stated 
that he can walk approximately two kilometers with the help 
of walking crutches.  The Veteran traveled by himself (drove) 
in his car to the appointment.  He is not hospitalized.  He 
is not permanently bedridden.  He referred no major visual 
problem.  He was noted to be able to manage his benefit 
payments.  The examiner opined that there is no pathological 
process that would limit the Veteran in performing his self-
care or that would limit his traveling beyond the premises of 
his home.  During a typical day, he wakes up around 3:00 
a.m., watches television, and goes to town to have breakfast 
around 8:00a.m.  Thereafter, he goes to pick up his wife and 
visits his family or tours around the island.  He then has 
lunch, watches television, has dinner, showers, watches more 
television, and goes to sleep around 11:00 p.m.  On 
examination he was active, alert, and oriented.  He is able 
to attend to activities of daily living and needs of nature 
by himself.  He can feed himself, dress himself, bathe 
himself, shave himself, and toilet himself.  He walks with 
adequate propulsion and balance, without deficits in weight 
bearing and with the help of walking crutches.  However, he 
indicated that he can go to near places by himself without 
the walking crutches.  He is able to leave his home or 
immediate premises by himself.  There are no restrictions.  
The diagnoses were hypertension, old myocardial infarction, 
angina, and diabetes mellitus.

Another January 2005 VA examination notes that the Veteran 
reported being able to walk for 10 to 15 minutes.  The 
examiner noted that he is independent in self-care and that 
he is able to drive.  He can dress, eat, groom, bathe, and 
toilet himself.  It was noted that he needs assistive devices 
to move around within his house.  He claims to have to climb 
stairways, which are very difficult due to his bilateral knee 
and lumbosacral pain.  He admitted to not being in need of 
aid and assistance in terms of requiring help to accomplish 
activities of daily living.  Instead, he indicated that he 
has some barriers to his own movement within his home.

The Veteran has submitted several statements indicating that 
he is worse off than the doctors have indicated.  In his 
September 2004 notice of disagreement, he stated that he is 
confined to a wheelchair and that he needs to use canes to 
ambulate in his home.  In his March 2003 claim, he stated 
that he is unable to perform his own daily needs due to his 
heart condition, jaw condition, back condition, arthritis, 
and spine disease.  

As indicated above, the treatment records and examination 
reports do not show or suggest that the Veteran is unable to 
perform particular personal functions that would otherwise 
render him helpless.  For instance, there is no evidence that 
the Veteran is unable to feed, dress, bathe, or shave by 
himself due to his disabilities.  There is also no indication 
that he needs assistance with toileting, making sure that his 
clothes are clean, or other daily living activities.  The 
evidence has not shown that without aid and attendance the 
appellant would need nursing home care due to any of his 
disabilities.  For these reasons, the Board finds that the 
evidence does not show that the Veteran is in need of the 
regular aid and attendance of another person.

2.  Housebound

In the alternative, the Board will consider whether the 
Veteran is entitled to special monthly pension on the grounds 
that he meets the housebound criteria.  

As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a veteran to be 
entitled to special monthly pension.  Specifically, under 38 
U.S.C.A. § 1521(j), a veteran must have served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. 
§ 1521(j) because he served ninety days or more during a 
period of war (Vietnam from 1971 to 1973).  Having reached 
this determination, the Board must next consider whether he 
meets the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for veterans 65 years of age and older, the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  The Court 
referenced 
38 U.S.C.A. § 1513(a), which prescribes that veterans 65 
years of age and older who meet the initial service 
requirements of 38 U.S.C.A. § 1521(j) are entitled to pension 
at the rates prescribed by 38 U.S.C.A. § 1521 under the 
conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

Unfortunately, the Veteran's case is distinguishable from 
Hartness.  He is not yet 65 years of age.  Consequently, he 
is not entitled to application of 38 U.S.C.A. 
§ 1513(a) and the ruling in Hartness.  See VA Fast Letter 06-
28, December 22, 2006.  Accordingly, in order for the Veteran 
to obtain special monthly pension at the housebound rate, he 
must meet the requirements of 38 U.S.C.A. § 1521(e), to 
include a showing of permanent and total disability.

As indicated by the evidence outlined above, the weight of 
the evidence shows that the Veteran is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that the Veteran was able to drive.  

The evidence of record shows that the Veteran is not service 
connected for any disability, and has other non-service-
connected disorders of bones condition, spine disability, 
heart disability, hemorrhoids, anxiety disorder, diabetes 
mellitus, right knee disability, and carpal tunnel syndrome.  
The medical evidence shows that none of these disabilities 
renders him permanently and totally disabled.  Instead, his 
disabilities are managed by medication, physical therapy, and 
other medical treatment.  Although the Veteran has indicated 
that he cannot perform activities of daily living, no medical 
professional has ever rendered such an opinion.  

Based on this evidence, the Board finds that the Veteran does 
not have a permanent and total disability, and is not 
bedridden or substantially confined to his home or immediate 
premises by reason of permanent disabilities.  For these 
reasons, the Board finds that the Veteran is not entitled to 
special monthly pension at the housebound rate.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or housebound status is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


